Case 3:17-cr-30001-NJR Document 114 Filed 09/29/20 Page 1 of 5 Page ID #2128




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                      Plaintiff,

 v.                                              Case No. 3:17-CR-30001-NJR-1

 JASON LAUT,

                      Defendant.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Pending before the Court is a Motion for Compassionate Release filed by

Defendant Jason Laut pursuant to 18 U.S.C. § 3582(c)(1)(A) (Docs. 109, 111). Laut asks the

Court to grant his request for compassionate release and enter an order reducing his

sentence to time-served due to his medical conditions and the COVID-19 pandemic (Id.).

                                      BACKGROUND

       As discussed by the Government in its response and in Laut’s Presentence

Investigation Report, Laut’s conviction arose from his actions while working as a

paramedic supervisor with MedStar Ambulance (Doc. 68). Between January 2013 and

May 2015, Laut stole controlled substances, including Fentanyl and Morphine, from

MedStar ambulances. Once his efforts to cover the theft of the narcotic vials became more

difficult, Laut began tampering with sealed Fentanyl vials by placing a needle into the

vial and removing the Fentanyl. He would then replace the Fentanyl with another

substance, likely saline. He left these tampered vials on ambulances for unsuspecting

paramedics to give to the victims of serious injury (Id. at ¶¶ 9-18).


                                        Page 1 of 5
Case 3:17-cr-30001-NJR Document 114 Filed 09/29/20 Page 2 of 5 Page ID #2129




          On October 3, 2017, a grand jury indicted Laut with 38 counts related to wire fraud,

false statements, aggravated identity theft, and tampering with a consumer product with

reckless disregard that another person would be placed in danger of death or bodily

injury, and under circumstances manifesting extreme indifference to such risk (Doc. 27).

On November 21, 2017, after a 3-week jury trial, Laut was convicted on all 38 counts

(Doc. 53). Laut was sentenced by now-retired District Judge David R. Herndon to

111 months in prison (Doc. 81). According to the Bureau of Prisons’ website, Laut is

scheduled to be released on October 8, 2025.1

          Laut, who is 42 years old, argues that his medical conditions constitute

extraordinary and compelling reasons to release him under the compassionate release

provision of 18 U.S.C. § 3582(c)(1)(A). Namely, Laut states that he has a history of serious

heart conditions and heart disease, and he was a former smoker for 20 years (Doc. 63).

He also asserts that 24 inmates at USP Marion’s Prison Camp have tested positive for

COVID-19, and that this number likely underrepresents the true number of infections in

the prison (Id.).

          The Government opposes the motion, noting that Laut tested positive for COVID-

19, was asymptomatic, and has fully recovered (Doc. 113). Furthermore, even if he were

to contract COVID-19 a second time, he has no known health risks that place him at an

increased risk of severe illness. While Laut has had a heart catheterization for a small

blockage, there was no heart damage. The only EKG he has had while in prison was

normal and showed no indication of any heart disease (Id.). Furthermore, even if Laut


1
    Federal Bureau of Prisons Inmate Locator, https://www.bop.gov/inmateloc/ (last visited Sept. 28, 2020).


                                               Page 2 of 5
Case 3:17-cr-30001-NJR Document 114 Filed 09/29/20 Page 3 of 5 Page ID #2130




had any compelling medical reason for release, the Government argues that he remains

a danger to the community.

                                     THE FIRST STEP ACT OF 2018

          Prior to the passage of the First Step Act, a defendant seeking compassionate

release first had to request it from the Director of the Bureau of Prisons. 18 U.S.C.

§ 3582(c)(1)(A) (2018). The First Step Act of 2018 modified that provision to allow

incarcerated defendants to seek compassionate release from a court on their own motion

after exhausting administrative rights to appeal a failure of the Bureau of Prisons to bring

a motion on their behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier. 2

          After such a motion is filed, either by the Director of the Bureau of Prisons or by

the defendant, the Court may reduce the term of imprisonment after considering the

factors set forth in § 3553(a) to the extent they are applicable, upon a finding that

“extraordinary and compelling reasons warrant such a reduction . . . and that such a

reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” § 3582(c)(1)(A)(i).

          The applicable policy statement can be found at U.S.S.G. § 1B1.13. While the policy

statement essentially restates § 3582(c)(1)(A), the Application Notes to the policy

statement set forth specific circumstances under which extraordinary and compelling

reasons exist for reducing a sentence: (A) the medical condition of the defendant; (B) the

age of the defendant (over 70), and (C) family circumstances. U.S.S.G. 1B1.13. A fourth


2   The Government does not contend that Laut failed to exhaust his administrative remedies.


                                              Page 3 of 5
Case 3:17-cr-30001-NJR Document 114 Filed 09/29/20 Page 4 of 5 Page ID #2131




category, “(D) Other Reasons,” states: “As determined by the Director of the Bureau of

Prisons, there exists in the defendant’s case an extraordinary and compelling reason other

than, or in combination with, the reasons described in subdivisions (A) through (C).” Id.

Additionally, the policy statement requires the defendant not be “a danger to the safety

of any other person or to the community” pursuant to 18 U.S.C. § 3142(g).

                                        DISCUSSION

       The Court acknowledges that COVID-19 is a serious and extremely contagious

illness that has presented unprecedented challenges for the Bureau of Prisons.

Nevertheless, “the COVID-19 pandemic does not warrant the release of every federal

prisoner with health conditions that make them more susceptible to the disease.” United

States v. Sheppard, No. 09-30001, 2020 WL 2128581, at *2 (C.D. Ill. May 5, 2020).

       Laut has not demonstrated that he suffers from any medical conditions that would

make him more likely to suffer severe complications from COVID-19. Indeed, he has

already contracted the coronavirus, was asymptomatic, and has recovered. And his self-

reported heart conditions are not verified by his medical records (Doc. 113-2).

Accordingly, there is nothing to indicate that Laut has a serious physical or medical

condition that substantially diminishes his ability to provide self-care within the

environment of a correctional facility and from which he is not expected to recover. See

U.S.S.G. §1B1.13, Note 1(A)(ii).

       Furthermore, the Court cannot assure that Laut would not be “a danger to the

safety of any other person or to the community” if he were released. While his criminal

history is fairly insignificant, the fact that he abused his position as a first responder and



                                        Page 4 of 5
Case 3:17-cr-30001-NJR Document 114 Filed 09/29/20 Page 5 of 5 Page ID #2132




supervisor—including putting other people’s lives at risk by tampering with and

replacing Fentanyl with saline—indicates the lengths he would go to obtain drugs if he

were to relapse.

      For these reasons, the Court finds that Laut has not established any extraordinary

and compelling reasons warranting a reduction in his term of imprisonment. His Motion

for Compassionate Release (Doc. 111) is DENIED.

      IT IS SO ORDERED.

      DATED: September 29, 2020

                                              _____________________________
                                              NANCY J. ROSENSTENGEL
                                              Chief U.S. District Judge




                                     Page 5 of 5
